DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
Response to Amendment
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejections.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12 and 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Please note that some of these rejoined claims are cancelled below in the examiner’s amendment.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 2, 2021 as part of a Non-Final Rejection is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Mannino on April 29, 2022.
The application has been amended as follows: 
3. (Currently Amended) The glove attachment system of claim 2, wherein diameters measured across the plurality of concentric ribs are progressively larger from [[a]] the first end of the hollow frustoconical inner member to [[a]] the second end of the hollow frustoconical inner member.
5. (Currently Amended) The glove attachment system of claim 2, wherein diameters measured across the plurality of concentric ribs of the sealing collar are progressively larger from [[a]] the first open end of the sealing collar to [[a]] the second open end of the sealing collar.

9. (Currently Amended) A method of using the glove attachment system of claim 1, 
placing [[a]] the hollow frustoconical inner member 
placing a sleeve over the glove; and
placing [[a]] the hollow frustoconical sealing collar the sleeve and [[a]]the glove radially between the plurality of ribs and [[a]]the plurality of grooves of the hollow frustoconical inner member and the plurality of ribs and [[a]]the plurality of grooves of the hollow frustoconical sealing collar to join the sleeve and the glove
10.	(Canceled)	
14.	A method of using the glove attachment system of claim 1, 
placing [[a]] the ribbed hollow frustoconical inner member into a glove;
placing a sleeve over the glove; and
placing the sleeve over [[a]] the hollow frustoconical sealing collar hollow frustoconical sealing collar thereby at least partially disposing and compressing the sleeve and the glove radially between the ribs of the hollow frustoconical inner member and the grooves of the hollow frustoconical sealing collar
15.	(Cancelled)	
19.	(Currently Amended)	The method of claim 14, wherein the ribs of the ribbed hollow frustoconical inner member are concentric [[ribs]].
20.	(Currently Amended)	The method of claim 19, wherein diameters measured across the plurality of concentric ribs are progressively larger from [[a]] the first end of the hollow frustoconical inner member to [[a]] the second end of the hollow frustoconical inner member.
Allowable Subject Matter
Claims 1-7, 9, 11-12, 14, 16-20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Seketa (WO 96/39055) which does not include that the inner diameter of the inner member is smaller at the first end than at the second end.  Further, modifying the inner member to have such a configuration would be the result of improper hindsight reconstruction.  Additional prior art such as Bern (DE19701343) includes a tapered inner surface, but lacks other features of the claim such as a sealing collar with multiple ribs.  While multiple references include pieces and parts of the claimed invention, a modification of these references to include the missing features either would render them inoperable for their intended purpose, or would be the result of improper hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732           

/ALISSA L HOEY/Primary Examiner, Art Unit 3732